Case 1:18-cv-10836-PGG Document 147 Filed 02/07/20 Page 1 of 37

 

 

 

 

 

 

NEVER <jMes PYSVRICT Couay j Lege i
SS TERN ESTRICT OF NRW OVA | ‘fe pey fo
ro, — So ate fi
= > Ip & FS oA ~

 

 

 

   

 

 

 

(es Le \N- “CV Dee 2(- Py bLercol de

 

 

 

 

 

 

 

 

 

 

sob Weener eb WNIREES

 

 

 

 

 

  
 

af oe \ ae 4 ( Phas S S, ovat ( C \Nrey \Ne “oh eit” '))

 

chy Sy $2.) \Mselon, pans Ve. \har Notice. ( owt by pursoot &

 

 

  

Shek, S80 U.S. STS (008), doe Ve Cae OF The

 

2 < 7 eae Ley 489 OS Ye Nel CANKE) ay (esto Vio. UV ae ite, A oe

 

 

 

we

 

 

 

woe VO cman the nstea Vail: Cs deschines Din

 

\ An Supper xt “wes atten tee lew Newt at Provides

 

Vas ;
NN WYN S \ \pe @ og pusuens — Eel. «, Bur: DaLte NOY. Ye
elke Meacton, We sed vei gv See wiht A ured, Ved ATV OM,

 

oP Macha S. Gekskak C) Monde, Sewer, XH, 2020s

 

 

‘ex Mot a \nueto ose a inaing oad Ps pase =a oe We Hy

 

 

C2) erat eu AMES ng “Wows i omeandy Wr ‘Exist AL \nerebn | oe AL

 

 

fos

AT] a Sanbey 1 Decowlaer Dhl XO a ord exhibit 2 => \nenehn 3

 

Dero "a Sepice oF eX “Arce QQ) ont: ce on uiyg y 34 o8

 

Ry,

AN

. aa
Lain che | DY he cles eal in DB. A202

 

O

2
c

Cre meet
Vie a Conn \nareunit BMWS MW. Ns Soe menting ee\ws

 

 

ul - ‘a

3.

OwMiat Sg. wets Mo! arerebey, wi

The dawn me ns.

(COONS x he AAARe (23) ~~ lames Stag hinge Cas We

SA

 

exist A here ae Sy oc A Va).

     

\.

   

 

ay
wares ay ‘

\y2¢

KD.

in Comets Sok \ shove Leek ond _
ex eh | ‘" \ Nitrate oN AE % orb Vee Quek ot \ Ape suck Le a

 

 

 
Case 1:18-cv-10836-PGG Document 147 Filed 02/07/20 Page 2 of 37

 

es Stes 4 Tee, C ZIV Blas. eh pats eds shent-obcliel ~

 

 

 

 

 

 

<= \ q i Cc w\
Wg ele ay < Sunpeyy Deceimlagr ds int DA ’ v (Rexa
\ ‘ end \ w \
=. eo An Or ay al TER cook “ne, QeAKn ds Wen abe Urmbernes “

 

   
 

~ Hess meer < Dd. = wen S =e B. ASS maps.

Cs

 

 

WAR pels
LF

 

 

 

revncorparts Gre SKS sents \Naen me re PACE —
Vhe Mew ng ret oh wa Aaa ew ones.

    

mA A] \
xii 4 Ww

 

 

nN \\ ie Cac bo onde The Clk te 0 Owed. Jrevee OAT, po Sm OK \b

 

 

 

Nnede: te | NG an Qewda LANt wW=_now— WSS Pees P ae \e- ay

AANere wD scene =

 

 

 

Y TRS TRA \ ee hoo
M wo cont vies Sek doseek NON AAN AX pears We Ve Soh

 

SX (Qe ore ost , oder Q we puts Tre Cod ® eat Vee eke

Ans > = nese, RAS 4 ,
on Sy \

 

 

Vine Gas NORS vk Yoda a \30 « ot UW ‘pelos cs.
K , oe “TG

ins sot Ne Moares | “Ve Covet tp order Vee

 

\ ~
L hs OW. nteperbod af

 

\ \ \
C\er Kw ‘a (rbace \ eo ont Ke Cho Ver Cs SUK, path ow “Ss 4) ete
Consihenrwt he Reason ~onsnox whe Po

 

 

Tana, tee gh Erk) ates Hr NL no. Ungar peads Ve! Coke

   

 

  

Se a ‘med Mae copa SB | UA cs mead
Noy i he.
QR Kee hak SS ier Ny DOW). 0% VEO VO 7 ua. Ns MET

 

ae CX: We he Wares), \Wowrevuy aa ne shill Noss a OBA

 

 

XO, VAs, ee
/ Resgastfull Wa/ re o . on v “owe, ee 5 sy ke NOD.

t

“exiled = ‘ero ok 2 2, ake AN AS.

 

 

 

 
2 SSS 1; 18, #v-10836-PGG Document 147 Filed 02/07/20 Page 3 of 37
‘eg yy ‘ov sone

cud \

 
 

co

ve Mn we (etree |

 

 

ena \

t

win 2 US ese: ay Owcle re Ret: me bo Loans 13 [Ive ash
vi

 

A ee ‘ \, Speman ‘
CO men Jade pis pend 4 ob Qe TAN Onde) a\e Crlss ov Ve.

 

\ ny 4) SA st
Chaka . \ Stes Pucsoont = 32 OSS.C. 8 AAG aa Wig 24

 

\ “—

Oca or ae Je Ades ODO!

 

Pa

 

 

 

A LL Om | cn’ Ss, soles »\ on Tonite: ache level in .
Ve COR, On Sr el va thus yet els) 4 $< S y~ 1065 G7

 

iy

ing (- Git ‘s Chara ‘ ‘he, (cSe ; 4), connettig , on boelie a \he

 

over Age \ \S. Wisin ( Lo po eh Sh ithe an ist eT bok

 

 

 

 

\ onl Yeh ( Chuein” “AWN Cor” ge
d a est “Lereceives Layo 4 A) pies, of Sew Hs Tou wes
Ss. at NeSeeWene ve Vit tS VOUS OF wr\: Vem Yr whe teh owen

 

_ -
ve SekeMlents ont: nen CUS mnsel WA ve CLS2 é race Fhese

 

Caen vs! \ de \ivereh Ve We AOL DWE

 

» AL Vw Wes ANUS S sen 2 canis, Wo \ aces © On Yas Ye a)

 

 

=

 

Stan 3m Ty Oads oe rt umber Ok Ke Ob KAA
RA Ver ™ yO
[eS VOONT DAA AST oad wes ‘wousbhes ‘oy ‘we USPS,

 

NC ace cred Yarns ey DAY: DAAA/SO. |
cp

se De sed oA Ma hela onde eK pan ONe. OS OM VU pe SINS

 

th

%

w \ :
TNige ¢ apne | \ae ew nuns Hh whe Mr Awad \oe\ XO re MY sk. Ejee

\ “Seen

 

ey ar” ae Cre, Weare S \edne! Yn C peleue Ske ve VAS ‘ade.

 

‘ \ sete “=
POC yy A Ma Me ECL pred CRRM Cpss ues soe Ay Sone Aish” AD aD,

 

 

 

 

 

 

 

 

 

 

 

 

Ree ooking Aso Se eye \, de ne unl « “Ax ( b) duc \ cher : ~
ML (.. Vos Ny oe Riece of onal tren We S) CORRS Sot Sm: hele eptnes eS
ov VN ~~ 435 Wy ne COSe, ont We \ ee grew 3S shy » SEEN Sax ae
4 ewes. vw io. _ _ ~
° Sk, dk Ke CXS Ne Ves Me men AN Ya Nea. Seg OC ( sax

 

es ABIV33,_

 

 
Case 1:18-cv-10836-PGG Document 147 Filed 02/07/20 Page 4 of 37

.
et q 4
po ‘

\ wo AA ( v \
“TRS Tao we ow \ree | C3) Ava Lt Wisin, rom eke. Cocke: ee The

    

 

cose L CAD Sma ED Msrraw “San Cory 6 oF rove RAINE WT Ss

 

 

woah Lereas Q ck), Mormon: TO ( ayes NeoeD Awd \ene %O Recomonels.) .
aL OF. VYorceo ~Feenrii(s)) x eghieits 4 A - : ner to or C 3)

 

 

Comm, in Myunatore SUDECRAL. Neon C Ce ~R, ‘Gunn. LoArcad OD, -

ons ex A-G Yeas

 

 

 

Ae ech. a We al atone Annee R) Whings 4 cf \

 

th
ul Corie in cece) GALS | wiry Ve RAM arllsex Me Go Mausio y, Vai.

 

Lad, ABH ).d« Ae RED, My cr Gave Vp Reon

ond Se Velen ARAL or Ore Dad. Viest-clegs. 0 S: postes 2 oe eke

a tp Ms.S LY Waders SN ECET Vere ‘Avole CMO! xan beouny
_aekeg in nar OW cial oped CSG eae ae + Tle Soke Mm.

re S on Sunde 5  Decanioer hws HO 1, o¢ Me Bh

nes ® 3
ms Plecse: Sad. East y' Neretes a

: ere mare: —_ a
aL ” Zoey, ot “ie clone 4 ‘ree RY dD. Finns we: sone. NII
Camser \We Ae Oe _

  

   

    

\ 4 \ i
cals M ve Ceye CX Wad etedk fog WAL AAs

 

semen \ ~

 

N&O» lA ov Sei 3 Vso .
ae Je ‘Se On FEES) ins, Obs cet on: cM ARDY. Droteel Hak: enon

wets Gx \nils vA ee \S rvibsins Quad we wats < CASO. menting a
Vast (Pega WES, Wor Mas Me Wher,

Wik We No Cores” us \\ . S
\ Bw. An Reese en's CAN mdeaks when

 
    

    

 

AL Tend Ore chy

 

CO 7 AZ lave A ae ha. Aad Coens

A ewe) ans ede Use OW. Cat es her Ray yaw Vp ering . a Ap
_ ‘Te Coody, Ane feos NON oy | CRANES ro SE eM poling on
ths csp, \Nerenttly BEB mores, WE fern Ly bas wir

     
    

 

 

. SALTY Avs Secon) precet « : pe Tv cece wk Ban an ‘pomp OS wi wK3

TN

mo Seve on. Sdn SC si, “SMa, AOD V9 wus Rina lea ob. € é
{ ‘A “brechany un OT 1805 Sac 1657 Box ¥% SASG OL S No

VR ed by

  
     

 

 

WES mele, oa | \s Sy VERO BcTED DBLAVE ” OAYs DAM

 
Case 1:18-cv-10836-PGG Document 147 Filed 02/07/20 Page 5 of 37

x \
Da “ yw “pe MRA ow eM a PALQ ~ oS.

A os

ene Ons eas)

 

‘Ya, &
yi

wl
ne MSL = nis \ Xe Marling 2 CN.

-

\\
Seconw Dikee oe

~ \ N

“Tie enue vane alt

 

‘
onc\ Ana + ror tent | YD Ved Ww Ye ‘oedieug. +t Veal Sh “Vie WCS mndew

 

 

XN
Pe cerved oo Ne r ~CY mail (SDM an “orgdlug omen sy O20,
bot ct devote Me uns “oY Cs) ea 5 \eckers

 

 

‘SV ve SRCmw Wiece Snell AS ndur NG: a Scar dove enh

 

\
AM, “es a \W \wot gear DARA) AS NG ossust No it Vs
Wy, toe OY Nee Demet YS AWA Ipeceuse € CS Aes Avo Y CIA NWS

  

 

\Nwe, Cos eon iw lor relic tM dy “nese. ca ons Be Vacsay Vy

 

suits tn We Corde regandng “Tne JAC MI SW od) F lock “

 

My Nee Was exhaheces consoonic WA Ou ony Supgnet WSs

 

 

 

wa
Codi 4c Tchto t « cen

 

= Loin Wanbsing, G

AM a CANN DAS: epaad “A tea eg C an\ Sent, Can) sing, Q\ye

\ Sronegitrtenin

NS

\y
LA cok V SANT AT ORY NvorerAL Norece ne

 

pa Cqcnn eres \ nek Viv mrcilinng wes AAS iIAd Pies Se See

 

4 \ ™~ NA a bes gros, \ cS \
ded enn. A x win Le Ley oo “pais Al Cann Ave “ye > lan

ale A

 

Ve Loves oMNws * th!

VS
As Comber FyWesunes » tea! Ap ers besa Wn

 

 

ere i v aay) ve, A A\ \d\ Wr ont eke, < lows on wien Vepede

\ us \4
bn \nia 2 AYeraaekneure mn i SED ex hese 2 Vits ont Lt “a og Sony) A

 

eR ot ele. u OTe oF Grays dy rt Ue Rusted CD SAL sili by Ce,

 

 

 

ee cans,

 

 

 

 

 

 

 

 

 

Aso Vn, VRime 02 oa cl Mow Sas CERO PAREAAA Ma ox \ae ou \e C ‘sca Beoments
were WA Wn CC SMe wat Mt (oo 2a Pale wre, oct © oust oy Lt
Lid, | wu madris Wk ( pt Won CASEIN. ‘ageniny Se i hele te

 

 

S\e My, my

the Urepey. Wot sss LS: Qmsheae RE Ra

 

 

W\\welare

 

mM Y\ A wy

BR coped CS. A i jen ¢

 

 

“Sy \
mg Sd cake MA Wye ¢ C44 ON

4 \

 

mat
CoS
ro 36

 

 

Henag Sens cry, STM, 0207 oc he Gace oppotuncty

ua

 

aN rey

 

 

 

\ \o : :
Ay aun \ene edke ( MU: Watt eon, coma va NON NT
Case 1:18-cv-10836-PGG Document 147 Filed 02/07/20 Page 6 of 37

fn

~ 3 \ ‘\ ay \ . \ \ oo . : \ \
were ack “Te Nore gigas 8S. ee on Correct Qader “aM

 

 

 

 

 

 

™ “ \ AANA | yo
a YO - Oy ah t NOT ae. \ US ox Ve United © my \e dese
——
Keneeoted an, PY Vand ony DOW CAs oy VO},

 

oy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:18-cv-10836-PGG Document 147 Filed 02/07/20 Page 7 of 37

 

7

Laody dq YS? N
AS PRY WG

YHVY ES HY Ow 0 MNO
ae) ASICS e S 4 ( 5

OSby)
IMP’ SN EX PF] 4 sh S09)
| ; pI) Nopuad
TR LANL Grr =f S

 

       

Sven YTATUOS
FPURPLE HEART

 

80827 NI ‘eneyY ovey

cE X0G ‘Od

UONNSU] |2UOHDALOD jesepe

hov —¥SbE 7 “MASINNN
EF Rey 6S UT SIN
NAME: Mockin Sc Getlesela
NUMBER: 439%3- 194

Federal Correctional Institution
‘PO. Box 33

tSrre Haute, IN 47808

Ey

LUVAIH ATdung

FOREVER USA
PLUVIH A1duna

AFOREVER USA

US: gs OW
Sourthon DishdctoF NY

NK Soinwk Andres PLZ
New York, WY LOO 7

led 02/07/20 Page 80

. sees
pce eS

ser
ieanttors

LL
NS
st
od
_
c
o
E

 

 

 
Coa oe’ PGG Document 147 Filed 02/07/20 Page 9 of 37
\

 

 

. Din Oo P Metin S. bod:

 

 

 

purl — “ oho wi Uy wa. LO Mag "ey be o.

R CASEI 4 D6?

 

 

| \ YY om | Mucus. sho) Vom te. ode uae Why ese ol

 

 

 

GALEN, Vawcbe,okels Ae cy ABR3E- PloG— Kul Chorean Wh cose),

contaty pending \obere “Th. Vhonanke ) S: Drak Cos be Southern,
Des sede Ne. York, Cored a Ve Cod), a
| ‘he »\e aby KR Wve Awol ks Q XSi) du, oe acy uegar cde oy CAD xv "

 

Aaa i Wie. sewdhy- Wee “189 aan cave meds,
SD he Fromdly te AN Fimoged nbs Kee Meds Ve cose Ye
Qresevehos at chads aw Oe Mer bee 8 S relevek wy n/ ake Suen ence,
Tahge, Battle don Bab.

ib A Tw moma 4 Shank | eels ual rash) rari [aloe -

 

- Mods nlen yathow mA | tonsentte) eysiade may AN roel vn Wea) (ie We

 

 

 

‘nas lace’ wo carknche tel Wwhowrsbes -

 

“es aN nally, Were

yw rua ds eee Wt OWA mecal deaidions,

lo, | NOS Wis WO re) Neel 2arnone eNeag ac ober Ortyyeteree. Ryubag veo iobe_

 

oan on vw CANTO conus \ns \nwee. norlacen wan, ost hay wad be
_ adwosedviud nee

dl, Tader etn hen Wh Wel -prssue vue ow Wey acne uiee, -

 

 

 

 

 

 

“ene. “PE. era pe Ma me mur \\ows PaC85uare 5 MN ue Wes Vo allenplee Select

 

 

 

 

oye UR Late Wo KG Pes vate\ lesb Yuden rr cell,
AL '§. YL Delano te Sh Live Vote mona ss Faowe ty cles
or

 

 

Aden, \peeouse Me weer aww. sakes CO wove “coy te se ci

  

 

\selwitee TM meen) iO 5nce be. We Pew rus CH .

o— Duy dv ) \

 

 
Case 1:18-cv-10836-PGG Document 147 Filed 02/07/20 Page 10 of 37

UNTTEO STATES DISTRICT Couey
SOUTHERN OTSTEICT OF NEW YORK

 

/ Medkin Se GalleQeIN, -Pm- sey|

 

 

Plein Case Na. NX —cy-AK3 bP OG—Cul

 

 

~ eacinsi —

| ies « Vursibey e LA,

 

 

 

 

 

RENEWED MoTDON FOR Coby OE GOVBRNMEUTS LEER

 

a Mur Up the ple Re CORY an \\e acverrwmonts Qegus Mark, Mh |
___ dd44, « xX fect ae wn Lo Wee Courtetn ke mle: ad Godan
! CO.%.,) Cod 4 Ch au Morel Wy JOA Lhe COVA Vs. CS).

cle") ’ oe Presa)

 

 

 

ity ti action Sa ‘oot one te os ME ek &The

 

  
   

 

   

 

The Conky dee plots AS S Rcwitys matt or", Ver eXee ANY a soda ae ~ |
; ecaulyer Aa, Jord. DE, hos,

 

 

Te Chale doth Codway wb Lode clint s copy a DZ, 404 5

 

 

 

OLED MPO low a OCU XD. ey, A \ OR BF helen AS Xd. zs |
a ae ole nWBoegcs Ae conbasiony \atele iS 42 ach ond) \e. dllwhests
ee L SR24 e. GS.

Tw Soe kaks Swen BAD. &, D.E NAD ond Se wu porbke plant DB, Moh. %, AAA
| uni We pluaifPis unelle bo compre. Coimp ore, L B-& ce. |

 

 

 

 

 

 

 

 

‘Vo oid can Seal Beran) dolla ~n ‘ A ey\ ynabbebs ¢ St
\\. clan erenhe aN rerows Wr, hoes " \ .

 

on) Wao Cala ¥oc \\sate ohedton Lend. ss. mwrlene wabhess

 

 

 

AN ok setae colnaoaporbes \nereay, ba PeaAcfence Exbi AL *s Ww
Se wre Oar mation he ¢ coupe ak XACT. Z

 

 

| AE? Q S. NE CANS S) hay wnedlang ae Coueki MOA enve lage lagering a Ae

On: Sethe Counths one Wee Clerc
. A Cook Lome So lain O— COPY oF. DZ. (S. Te olan Wawdes Vee Cac

 

 

Respeddtly, TAN pected Py aa ache We ocisan— ina eto che om \bes nv eb a
Case 1:18-cv-10836-PGG Document 147 Filed 02/07/20 Page 11 of 37

 

 

TBA prepa Sah-dess US, package oVbaablls MS Ayedar
1 & Sv eck Ghee (2 TCS S Node OSS & W
or We ee Sa CMY at Ce ww hur bee tl cote

 

 

CL aa 2B OA CAR oro Wo. Sk As, YY Sones ‘December Wal, YoAY )
vhapparua Vere

 

 

louse Sot
° Mack S.  Gkanl, CxS SQ.
Kees. No.8 DIAC

 

 

rey ce Conmbiane’ Taakies any
« ©, Bex SS

 

OURS \Weashe EN W1SO0K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oA

 

 

 
Case 1:18-cv-10836-PGG Document 147 Filed 02/07/20 Page 12 of 37

ONTVED STAVES DESTeRcy Cove. -
TWE SOUTER DISTRICT OF MEW YORK

 

 

 

 

Mee ins - CahestelS, {ofp $2.) ee

 

 

Plenki (ose Mot A%-cv- MSS b~ Ptr- Gwe

 

: he Sow wittes 6 \ C aM, _ _ ; a

 

Te ansc

 

Motrou To conte BUGt a Vibe 2D RECORORNGLS)

 

 

 

wt fee rt nn

 

Ce tM , oin 3 Gallesbeld Chraeta the ce ne ve “olen?” \ ooting -Ps to 5S. —
‘rer VA yoves Ve Hes We Coutts ned = oat mdoahs on ers per Heat WN

 

 

ord Hane We praca ues), onl the use DW ecs Mp.ccory att se.

vite Le bilo wa C lV AGES pecomings Ont Ondh, on) oll procetla Wis Wily
Ae osc We phan Pep hae The Comte Cor? oxtelus velee ( Coasttbeltt waleky

 

at peek conhire WM. actors ew Wreexerise ot we =e Kywondinrerte ct gh S

 

_ Three EV oA M Wear cuers Ap Ve Ven We al lass
sonny he \adedcose, on \ Ne we Vea VA COMoVersc els alne.\ ves

 

 

wceghinn. (Dn. Neb embna CO ds he

 

 

Vee mad\ coh peckéssing > WO Ca Nena Nb pa: Se cli ony Vos ot WO Corry bok VF
whe qsrtaang alinivs Cunembcde © oem kt Atone es Meo rebut. Mire ck ohess \n alae.

 

pat onkecomsenks we.
Xo Me gars. Vinod ae. no Wer! eave \wos eumpessK{us ye Jgemet-on
rod. oul ‘Men recombi SAN See ~Sesdina, res elute Voce g oan sha ke
Posey eet Fedeal Bu seo oe RA ZOnS. an) We 5 such recing \ws-ererr
laean Qu Awe ei nage CYS eae one Paalic Seek, he ole tae 2 ay
(ee hs wy Wrour 2g \We. Gs, eur wey Wk eS. é Ww CCH Ald ee
rea Dekeey iN ‘cl \ Tt oe en L {A_\s Vet xh Decker chef tas FH _
GottsKaldh Nat ual We ge Wn Wt “ines Nora Awe MA CA dodk Patt oveey
Ne WALs, cacise. remy \be oublie Nacladhnns eX Oat Akal) Ls YNeeds Sy! _—

 

 

 

 

 
4 \Nos ay Me WES Ho KON OT SONOS Slay ST OMY © cycle { c no Non ¢ VAG JO recom a

Case 1:18-cv-10836-PGG Document 147 Filed 02/07/20 Page 13 of 37

 

steed VR nats Voece: “A wa the Plante A nck es shehgkity S&S ond, atte ent

A

rosie gaetin See Dies Stk pablacgets somying ede

 

roe D cgants ao

atin Ei Ae procedure ‘ond, Eas 2 d& ‘A \yere tb. Ake. ple ths
Wa ghee sy ik whe kg. ay ehing a \N ‘asheeky
wo oy.

 

AW we cate Ss recal econ yA Su lens hen. AR oS re __
oterrk Ne pecan INK. okt. akeosy a ada Nate Sentence NAN

cowiun Ude Ch

Fre CdCl musing ages daceboron! Yad-ttreity bd Shee

mo he Coyete shehuiy 0 WA CS CN OM shh Ron: CA Geniy % A a Ooch 00S .
So panally p-cstncal. Bday yw At Coal anrrowizonS A eel Cons Kewl _

 

| ia wiht dhs yy Weede du na oma fe. ushy OAT netey wear zh Fev

la ye ove ZAG \s comme MNOS och \ye aa The Cy acwes piesoned wth
apie sy ecve. en UKE Wade madeande RaA\ dae. Ve! dyue \ye: OC Owe Americon’ US. a

 

 

| adel laces Cores smal ¢ \ om Vass Sebekonn Vedlibies CLLSSAATE

Meo o> chovalbes 3
Be vs like Fosse Q2e ding S Si convinkouk 4] laetly BW Sedod CAG

ye

 

 

   
 

Li ues otnsle oglnncs, gokales, j-Os8 SO. \ike ety feel | ene
ic is emp loud) ty aca oak A

Ne wal \\ Rerela Sens usd be pese were,
sf 9.0.0 Caw Jka ican us AY oN} ets mess CORELION) e gabe, CAQ

 

 

   

 

ae hadlels ot eS Sak 4. CQ outtietely pawless wy
: estes = ee Ache sMiNne, a psn -odleme Cm

 

 

    

ae rat \Voveless.
Ae PEK nn ane ee V Me iV ose ak ov Mo ical. CMA dWee oC ae ye —
DIOL cela on meth Quang We Duerser A pegeess oN \ eos. jb palin | = Na
cave eae nk Se: ws (luce Les \ossauncrliz drole Yer Walls, wares heppenedl
iw nM Con Wows
Ay Mans: une Ny te pleat erally notes Eehibt \nere be ok A
OT.

 

 

 

AS3_ | Respanils ai Bs pursued Ys Ane Sen = Pres A oe watery, =a)

AES JS (AN & ‘by malin, eo? Ve Cu WGA envelope become

 
 

dRe CA RACY. \ Rad We ee \ Most slans U. Se t OS te
_ Wheeler ote FCY a cre Waote CMO. oniehen ) cat ng Ws RL a .

. Ss ome MH AN Che agents toe

 

Case 1:18-cv-10836-PGG Document 147 Filed 02/07/20 Page 14 of 37

 
 

extra CS CA < ccpomeene Wed Ve G “tsi, 50S Steg at Necewleer oun)

24 \wab} No Ms Se

 

Me VO"- _
i Lectin S S GalbesSeid, O4d SL
Deg Nat AMAK IAD
= Sin A Comesbteal Thelskotton _
Os , Boxe 33 -
Verve ele, IN HTB OC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:18-cv-10836-PGG Document 147 Filed 02/07/20 Page 15 of 37

| Text N

b, chenetion oe \ ven S S. CAbestei\:

 

 

XA‘ \ lech S: Colestan, Rela, eunbo-g pork ow Dene \unbhe (ous ft

 

ee Te Und Sle i OS! ve VW U- S os “S SERENE is

. Ane ca) Covre Kon Vee Wank Sey S Vecowbery YOANE

 

 

 

‘ Se) Vr ) Pow: \\e sabe! plow nee Ve case.

a Lok See, Vi. rer -~ a A. / \Reoy ~AD%36~-P Gtr —-GW/ o Che ra he

Cosel ), commmy 4 belies The earebe QO a: Dick wee he.

 

Run
Sithon \> nee Vs van Crown “The Gud").

 

 

ard J ow a pebione abitical Vie adie A yn Vv hey hea ‘ear reine ee
AAW Pack \y PAU S22 wea Th (De Ma Moa, Ray RA Stele, \laclih ode

QWs Sy Si Snap P e338 y Te wes as Whe bibeste m, Sauce ) ee: eet
= ~ Cm, 1, Np Sor ON nantes me ts cu meade On Qa VA en les loeen

Kone d\n | Wie delle Meller Roe Stones Whe ew | “meri¢any Sitos/ CM's

 

 

 

J Mbee Sng tne ubdherar! me suel AN aN): ose Sam \WarPAky Te! WETS

 

Praluslens Me aca, The ¥ alive, We Dele Caller end Sdhal Maries
A, Terk DA \WDEA Sete all Hine ¢ uu’ on. C Al. mont \ é rs
ongoud ob deo recon: 5 Oepicing Caos i SS

     

: RA Year os
<S
\ ke Ww 0 CURE

 

hen Oo ws OF “Ve e egy Ay As AAO! Lomo date ae ‘ ) X&: 50 vauinkealy, ol Lone
>O Die Nr Beeinenelyan Sows se 1M ——\y Mas Cah Col eace Ve cases c oe

 

| AM CA rtalals, Peosaners! \ abel patients! oid adits, oN cubseller— M Mme 6 bhi Co

Cansete Se t

SANs a ayveel rebtetay OVA gue \, Foree-Sead vag proces Nos) cal C3 Onn
\ shia, vee a OA asad. nebo pale a “ib No Venow MWe Aus

 

oe A oy won Seal pselissinnas \ dna \eeabyme oy t ae 4pdlaas x Ve! Cork's

 

culing ox \\e marion »» alvich Mar Seco: rabiba’ i cdledkess rea) el \ COAST: ished ua

 

 

Awd

www, lon ei Vcore NRO ye. rarer mant DIRTS| Coe Cay clea, Cee
wed, \cuscie isk, ht Ses Cay oash \ Aissemens eno? \. We Pwned ax such morea

 

pscisaaals oa) COPAMmence hh Que AY ot. Adon wal skelerlicanshag complaints

0
j cacao “Se a on eat Supert LorSy | whtzh A oN Ags. edi MAZ Cw
Case 1:18-cv-10836-PGG Document 147 Filed 02/07/20 Page 16 of 37

0» Seo ee Yam Ve pa AC Dron, such “ves der ie feeorbwnas ¢ CON |

| hs parse’ Ye alan She i bei £3 oy “We reley cAS \saned Yeh (se SS SoelSy .
| \pec osse Lineal ¢ onic Sus C Au VA veA Sealing sey recor) thas: wld be prowess é.

 

 

ol Ven. [2a aCe oF pis ae \\, lee Se Sere Seles ek a
a" “ y Sky s ay MEAS, Exooheon Soule de), YASS

Nee
"Medan S, Gethes SAI

“]. by alan os at rd ee all yen ECO 4 oe Las WaWag osc Cow Sz) \ Be
on We ben) Cs ahs where Keun 6 aide de " SO),

no tee
a Medan S < Golkestaidy Ver Te

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VL

 

 
Case 1:18-cv-10836-PGG Document 147 Filed 02/07/20 Page 17 of 37

Eek \

— From Mech S. GobeS AL CQeg. Moet ARAAOLY. |
[Yas ECD Taine Woke Medice'outl Leggl Mopehmuts

 

 

| Rade? Sues  Decewbsy-And ho A /
_— _| Sclsjeckt VoSew Mokion Ye Compal. .

 

 

 

 

 

| SAckMons FOE Tere Woche {edica! aa Legel Depebinels |

 

Thane aay coe well. |

Pecan e uisdthihT hueblser pada ile cose do GatsRubv
Vowrtz, Lol £4 N& “OV ~AOKS ~ P'6G—-GW Ge CS De N © "> soeling he
Cael ocher dhe odie oO) Wes recaning roay Cabell pracebburess ta ulatels
“Tye Feacel Queena de Rasons CRROPY Giree-EA: mer

hod. ECD Terre ele Teree.— GN Wg. ea acts Me a) ” kin oe Ae
mokian * wos \iidl \se wow) whe te res ony on) PERSE IVS Gat ornsks a A cdtyaor

gy & \ a : \ ‘ i .
at herloss We oly aa) Ave RAY suck pred is) S 2 ey sacle aan der \ Ie
\ >} + | ~ ‘
Court's CLLRS \e ed vence relewedte othe ong “ A likey oon 5 C232.

Vhuwks,
— & b= —
_ | Madan SCoate Qt | Cox Se

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

= Regs A_ oS A ~~ _

 
i Case 1:18-cv-10836-PGG Document 147 Filed 02/07/20 Page 18 of 37

UNTV ED STSes DISTRECN Covey
_ SQUTRERN DESIRECT OF NEW YOR

 

 

—TTRAKS. GED, prose.

 

 

 

Planta

 

~ Ca cast ~

 

 

 

CLARE FAR MAND INR SUDLCTA

 

\oTrce. CER

 

 

 

ee AG

 

 

Dams Chaymedy Mecha S. Gakeab Chere Scleimoik)

\ .

 

 

WALTAQY

 

 

exits NG \eckss wid gr relevent \y pend Net mehlrs bee Ve Gaucty

—F Cletmatnnes Egil h 3 FIT Danis some=d dad malian ees
. | IResg eda Red pussies

 

SE Repel \ Sg-cess VS. postayeon) Wea

 

\

 

 

 

“od PTO 32y ARE YM es We Vensstdhe Ca.cb-purguede te Teh. - Bw \
Avo Selte mandi te (poiciel nal (e. Or dhe WereuithtiAdeds

pen Decoy SURO

Rdarls an Senden Deco kn ON oe Hk ope why ventory noe

 

oS ' rn c,, |
MAS A S t cakes, XO TQ

 

Rey, Moe AMIR AH
Rk wl Concetaanal Vastotion

ey +-
Pa. Gare 4s

 

 

“Tere ake) SK ATEOB

 

= Pag AP A-

A. We pcnemalltso ale, JP Nsvstan Va ie HEF

 
.Case 1:18-cv-10836-PGG Document 147 Filed 02/07/20 Page 19 of 37

Dedonds wa a MV lectin S. otk otal

 

 

v
_ T Medan Se Gotked Heel, “lecle eet Vow. te Fallon een. ond CG Mecr me Vee _
2 Mh bay LAC uno the laus O° “ly U nies S Qheks purssenc fe 280 5 SC 22) ATK)

 

 

 

 

BN We yy WAS, | Decommer) [2 Xo AS
‘ om Meck nS,.Gs ARAN cn) Xe cunt: sole \e lew Withe (ese Labeled
lV: ia: okal.., AS ~cv= ~\PRS6- BGS AWG ( Cin S We Coad ne ct pat Hips
/ Veet Wont U, S. DidadCuck Me So Tarn Dab ew
Coon’ The Coat)

a: = WL he special “hosing unit S' HO) aside Wee Excerel Coneckine
xX asatru tion |) \ecre oben t RWrenare Caerein OETA \ Communica :
Lycnces pment Chore ne Hu"), W hare cs eats 0 S opersing under ‘oat “4 che. (Side _
ee _—_ Wike Coke, on Mice Common conse ¢ ple Aveta Wiis shreltiven Segtegestion OF
Medes, Decesho-“Wh, 204% in bsacen tad Velchede rebel cian bar me ibn
ond ma, 1 ae liKeobion sabe ol UMS
Retiis wake leat te did ( En) \su2h sek Ob retelictaney O22 Accom’ Jove

pu \ese Somyg agents. Nes spite he waky CA Nol. Se ti

 

 

 

 

  

 

ve we oa CANNY O ane Nis | pan Wo wy se SEAM Neonng 50 Once.
oe we spl XK C (As iN\e 34 A XG CAN cal The “Due. Recess _

 

 

 

 

 

IC Chowsee went hmonShaart | WSS | pO SA. port‘ Ahe cese.
Fl gesa.s ae _ Subebening ABC D, z.) Apia} or a.

5 ~ Larresiing events herons te relevent Ko csse-truasp Ly \ ara Exe 204 |
Decemnen AO, Jory oN Sih Deconser dts rT] YA ~

bv wan Foon rey sere peseruckton caotnsrs Pauckion oxother loss
ie \y THR outs A) Wider <uovei\lene cereus oO Wiese eves Ser cynsgion th 7 \a
CQsa ¢ Bale’ be . e

). besn\ YRS , eats Shinn ow enpurence oD CA\ \apedisones nat tcl

\ my

potted \oy nates COURTING > OOD wiscodd Yep ub Awa co Aions Vd due be.
L523 [Madan Posey Red Sua, odd aes Cultd), Ens lees Ve Wesker

| Soul ) wu) Te Chee Regn) BS AN | (pas ae AMO on-rigtts Qu vacole. Te arure) yy

 

 
Case 1:18-cv-10836-PGG Document 147 Filed 02/07/20 Page 20 of 37

7 “ Deady ey ) Vive Wow F PMc) (AY) INidelle Mallar, (ah ling Stone, Siius/ Ww UW <

Ihe Wallen Qo QW ORR Press, hw Roly Winey The Saly Cle ) on
wt Meio s
=e tAic £ VolAn ond) ws. ONS ‘er \-cov hao OAT < \palt eveny ie My (wee ‘eal

\\

 

 

_ events. Wire. he. pes one, cesule ean, Conic MPO OVS sort ob 9g OT MAT

 

 

 

a

ee

Blues ante. hese wn ibe cose, oc the oq Onis Spout yi yet

ed woe bese. ons rote ca MIMO COWNSA S Seay sd Wale ae!

   
 

. s es on reas WO snag -\n- neces lugs te debe lly eeaghen iy —

APC ANG, Nee > lewale extra Nicial comer a Zee CU pe fer anen
pre Screens ata ee \ =a se OC | Ooms.

\ 4.1 The J wake ogoabs Snpprrone mage me Un ee extres Nee \
teh \ oly: Ve (Se Yee hoy a\\ cima o: Seas € ye aoe ide Aug

ae sg Yoel Np fad els) ih \\e chortle vale dey mit acl tg Ve os Li

ino -the | x . ste “Vs isheleenlael Vr? Vuk Ate is SUES TN: WY in pe ws WS Ko as %

QA, MW Je A Decor Agar “ PYoute \\ \ Wai soe ke xc, reworks nor iM \e tM “\

oy ek °

On Tie AAS \\ AS cas tec Con Hyoe Wise yy au Ma reps purses

CeSQe ere tee ge. hot. ek oe el i of BO Snes de AG panes Nerney Ving.

aneallis One Seles. Dds dC ant aly wa Ge Gorbepha. Se

 

 

 

 

 

 

et.

NORA KS RW Moe Sb ons EUS A Co el cu deer

Lasel Carle \R lo ALS Oa) (BY ox A Ma Wap le & Piedra Combe AeA
t Ne A AGG - artiesls ues, Wanes \Atole Moeee dw cottons CAR Ve. Foloiang nope?

 

pe CELA, iselu Me cena was We MAZG nde! casks Oa Aoledng if sieeve codes Mg
he Ces eo ~
ves

ar ©, Yolen } ay % We AAs Weed ATA Cae) Nea hu \ Mid eye act na hess yt

 

pect Ses. oa Wu TY 0e owe \e all The : sate a

MA. M las cesta Weak Gr AAU VOE" A alg ox Shed Vale YAO we As 3
reese 3 Me Sz. nab COY BATS | wits OCF OOO RIE i Salely 4 LAG | AOS wv awe
nec Lehn us yn DYESOL pom \Si\- AES fe yoo pred Noe 1 Sone Yoni huge Qn

ante. sO = Sevagce cle Nhe Sheth oN rant Ceselye SO ea TW Cours |
CC2%e Me. pevell cy oA oy cbs arpvekh ive con ier & se Sih ats! Qa g sete) Q ow \yo

 

 

we ude Sexe % ewan Snes \pu be Seee. Lah nay, fe. > pore Aa ath AV Ne

 
Case 1:18-cv-10836-PGG Document 147 Filed 02/07/20 Page 21 of 37

NT " detente N ~ CAeA % & a blew et Goren ek re — Whe toe ee

 

= agin se, Ay — Wnt Au \ieble \p| Wie. O eee = heel oN) ene ee

 

COE 2p DRS

_ v2 etd \Nue asa Vee) VA AVA Fee es Se Menee one Keuptta Rom

CA. Viney Myon, Ws pets pie ve onde aN Yee 2 { woes sian Sc) \e Je] honerelde .
one! oy C55 saath sul ‘be tee CASVA_CSS! WEEE: (De ac Mee he eer zor MODAL, Take. ee
Yeu ue aA Vee wn des Was (AX 38y Ne COMA GS ctnen. phecra Le; met Coal madeohs Othe |

N\A, im gue es eee Woy Coe Reo C Wer) et en

 

 

_ LOGS on he. clan oe patieds VAG dts Spee oe As, aN Wave loe EN a abo os

Cure. Was xs XY \be\\ eu 12. —— ctl “ls, wAsa\ merviea tas) wes 5H cnds CW
Vn we Lis, Vike ee ‘A, Me ‘be me ake WAL A ctumpatied Vvese Nacumeds _
c Qo veer

VAY Ma (oe rents bs canebe mu Cyrare Cary -con\eek nbvary AO! work
\\wo FOP ewe ben leo hee Mode, Qo, pr, Sees any § \ omy her Sine:

MG. Mo iy o\w shheppaed oe LOR. \ne. oe as A oats Neves wait

‘is ‘ale: Ne pcodele est ent Ady Mou The Cayce ron \neers oA, 9 base Nhe? + Waal
lou ney, CAN) ahr Sa monthrs Slow ordre . ~ wel casts ae
a rekelicdkaan, ve QPRK S-Kewy oy \ \numt\\ okay A como ‘a Jetta GA Sn) SAs WAS _
eh doe bho My prick) pakalions SS pee cy Lg paid ‘ A4 calvin,
A), SR uri Wk, aN wl eduction on A ores Frills, Broa or
Dodd) ploy A, Regs ie NX Nurse \Mactn’ TH! esha Wray nen Tews & \ lo De
Sha Deiphin ma —Weesincs iter Cnreonin She" YN LO"),

ak, Traine XA Wotlamews

NN, An yar AXA) ots 2 Cs Aided LAR K, \V acthngtan hela
ase gol whiyeess empohancecs a coreg Veal acre ws(o")) the
oa VU wd) A raitecery \ye Aehe ie Avesta =

 

 

 
 
 
 

 

 

SI \neve © elds MW pce AOUS Thnes SM Neco by wulicooo —
adcben at a. VX, as! cots 0 Moros, Necarboe-| \y, DOD, =
Jsdegly ot Fevalou: Aus ‘nes accuse) We OF Sends * male. nasgcan doa AS

   
  

aT se
| ee SU sees. | \pecouse 0 2 A061 ovided wokice. pursue ao OCG) _ oe

 

Bs natalia gl Seg. cad Nb AOS,
Case 1:18-cv-10836-PGG Document 147 Filed 02/07/20 Page 22 of 37

LOA. Ma Qe OSS lings My \\e Cor he Some » \ncal wes Ve Neate Ce 43 eats) Se
sa “unnvaler bon Te vid bed emu
1 ACCUSC IAD Co Linking WEB Unuy prrere \ cunbrinalay Oa \ Moe’ aridede
eign hs Ce Prarose "po yu | leah wen ccleyen ‘hy naa eandie AA gS Sfp reo
/ iW “SA CoA Mi nad Coge. Wes. Antony, he. \ com scebe) )- os) aloseud mee ochea\ _

 

t

 

 

 

: we salkercla tthe, onl peoSOt _
S colereeses ve Kebd Cecreteeenieets “Ne conte weolel oneortell ys smeaetheracese _

! re \e8s wou teh Och, Cd) Naas \ee S Ber \aerore Whe lee tel VeMine. wheal. a
hore 3 asc hing CY oe allscne an Cay ‘rants as A clout nite Aye

    

Sea caokion wake a Cell Lusithe OO Sele ones COR foe We cle 4PSUNECE. CAMS __..
“ss 2 linoua te » eve on una VS Ye

 

 

vo esd Cnet woelias s ae cecusabion ‘oa ye ves x Phraaing
\e \Llaelere. We Guta: YU ol eo Pee Arey hs SCURA _.

 

SPL I eng i ony, othws

acs Wie \Radute’ cnet inhadeds WA, POSON pcdasea, Mos de we Of

\sccky \neres” F ie. W cclibes OU, Con Taeunent onl hamster eli, ae Cceln OS

| macsile dee. os DLO lecing ren \. deg ye GJ CBs Sethu teh

 

te) Ye 3 pent ig aN longs Us S67 scale Wh rede cagessina ‘ barre. Sd oa Ma WZ.

 

‘ok u 2 Fie pend hha 6 cctddichsos, TAs ox eee Ne OES ae AP. ages Vow
ernce Ne pest Mind S wwileAg ao | hok\ Qossens &

Q32To be clecct 1 mecdebekd said gx TL ceN\ hulk Tweak en We mu

 

 

 

: “eompabice, —ia ra Looe be Sende. Wi noc \, Leede: Se enomery | joe “Cbs

\e re Oe \\e CAYMACA sanaceX} OAS ReA tal fatnal Seon LCC Coda \ teare y NECESSCy A

cw AC | Pe wade de seed MAG A ats, em, \yeh USQ% eet patcla tes sya obn—
| Bal yaa Sued Claas Tacthicel eo Ww S Spvechy ? ess petite —
23506 \odao’ ¢ oN Woeshie. Ars hg LA a woe Ti CAV Semeg bbe

| pebice¥ion eudidh, ece aclu cutelte

 

ed) exper Odden “Soper Toesthay. “bee

gakeella, ate ceesille Sowtebl,

   

Ot. On eine " Doce new ASVoy ‘Yor Ly, Soren abin, Ve Ww wrbhs Whe AL _
One ¢ clita WoC Oe She Cle Oe Combe. a
ieee eqalsom CASWELL ast wrth, preyed Fron Schudde, At Deve doa AU4, DOL,

sig Me feet howe Muneers © Exc Wak 3.

 

 

eV adiddss | Ne. muha Pi wrk eps bal A Geks Adlephow. putas et [DW

1 VROLENCS cen pte SSCRAC -)S Sn SOLAN coll charg wonmel usiness eves
— wee Oe oe Ww Cela wes whee oles ou

Case 1:18-cv-10836-PGG Document 147 Filed 02/07/20 Page 23 of 37

Le Abe Crests. ety LAT Lewes nde: ty read hover Nar piace "33. stag abil rma call,

 

. Silly “Thue < Decomloem Ah, QOAA: Ext hi Vu _ _

X we \nd \ netkos\ th owe wa mele. CAW S sactel Q call Fam Wnty S{h0.
Se One ¢ eS a. sears ats ages SMcg. 2 co “inde me thet We. phone numba

 

 

 

| Ssondbla \e cle The ne Gost coedroverts ‘ S) eepveson emorae en oN heey

ng M my RULERS anh
ruse pentt Sy the.

   

a TRO ais oxcamtwes We Source

2 AS co aks Mn esi _

 

ASL An ne nor Cay SHU; elscont ‘ring events, Ver More. Libel, Yun nok, &

aol \nave lezen awe call The Cowen Fades, Decembs 0th, 2049, oat |

fen Sane Q. edn OWRe Nh ester om ow. Nel pSaeolbbos

 

 

is ALS

 

While W| segs
ee eg eae eared ee ole se

Serna, Deeoulser! A My ore 5 on) Broke a ASA Were soi (GSAT. _
ynabne aw v3 noc ee\ie eye. Wal Wes Course \ lesb Sent Wy cloave-pereg: rn

 

 

J  Souen To Qs lout peer Wade Leroi Mote opt. NS da QOVESES, Seontod \-
: Wek CN reno. meme tp coll The Gadk,

 
   

"al horse. 3 Vivek & see loeaa on yy rredang SN expenence ST
wn Ne bend aw Sock wy tine Shochy AB-mnor Coll on
Vaustes, Docandser VO Why dots, suc ‘we \ rely Car: acne wat he, oy ae
advert one CAS Sag Sing Foes SH oct’ hs dave SEN case Me
Papercut pw Mee gu oe Sed ows “BR e perp peeeset eo shh
debiebien crema Losbieate Prom overtcrebelichiin nbehony 2

 

 

 

 

eae: paola Vans Vid ON Coercion) ele: Scskon) Soe est) seoks —

 

 

ondutnie the os ecu parcegtion: UCT NS ceded! Any Ce enst-on) \deding mk
ongaing \eigaion, SOs be gocwedr The unk Shon tase LIME Y

 
  
   

 

Orie cin sean Ween otesenviny She Feds & See se Ae
Nelsce Colene see Smotion Bc Sencdians = Soups auch

 

 

ay SKPLese wrekians)! ) soo ) Coninde, cebelicdting on) eekauely MAD Ae

 

SAB

\Rgchion converte. qui KS sane aur sungasell As \eq “ynabe ynchitve 5 Shi

 

 

 

. ‘owas Rau \ eweh \X why oe We \aelisss aks, \Wnos- ec oymilteds oN uch)
 
 

- \aelved DU Soeseg oenred pen

Case 1:18-cv-10836-PGG Document 147 Filed 02/07/20 Page 24 of 37

L minimize. scodtng From Se pudiic sat A om ma Yalow peliticl mporles. __

oa) \wamor- ae Ants. works.
30, Rede Mea pualte sacle Vai coll Sa We Che Th «Cary, on deus.

 

 

_ Devens WOW wr4) \ Le recen we. aot tehelhs erlasacich on nd M28 a _

on RSS av Begen a waan wlio} dena AL \nimsal al “os CA Vi Mena, No,” D3

Lei ne ote Qo, te Whore. \\e cacmscrip hs | RAMON =s\ing at OS2 ho Cea

 

salesmen

3 \ Tiasbievelaeseg ) AMY 4 oepere iene ON ‘retiy.* Me jlo ots!

 

 

i ogonts went Ye pub shicent ay pelieung svelts) 4 ~P Kelies 1 Nelsaly Wudcthey
4 ca on Salhoncle DAO" \re couse. wa Semen puss: dork § it b fel was ge Ag

 

 

 

 

 

 

i eksee: gy \ AG “Mos. explicthy i Acaned Ve Ose Sos socks raw eee’ .
on) Mya PREA waansiex| nan cS _\ Tal’ “The_\ TerVe ae gtk _
wo) \hewe eg cori . wore Faceather A Me. Mer Sect

 

~» So dy other sis dn Cotabe.CA LAP E KEENE Cimpedacdiby, a Were. quickly

 

 

Sh YOs, Cre We SUI ole = AL Ce S ake release wikuia a

 

Teall, uot Boe CESS < Cyan ia ua i Aa Rion wt hee ty. Mmeenido opete

Ce vmsiggusce ian On eK shel wt Som Ne Completa g VSP ro uhoer

rayne soc bash Ada e eid.

| SST Ea Wlheliove Mabon Adenele BHO ema werhin Sn
Cuscoy rea Sonal ace. M Haass Chay wes couche on suc Shot nor ce on \o.

mdhy Welle BoA ¢ Qn cy ens be ECC) Tea bade.
A Walks lis enone dehy Seba « hoy abe hore
ve iach uecs gon Cw my Lost Kavos C Movers, We snah oe

pres,
ZS “Hy clhenche DRS Chere MANO") es in o Sdbineive ond cnusuel.

 

 

 

 

 

| pod cow dbs, Teseemns Telly wel Ban sameane te be Nag 0 ast loecl

 

 

\pere."" *o olnok poberes
— 3e, sw T pokice Moke surat Severn Cy 0) ar 30 Nemes, \na\ oy Whe. Cops Pa oy
SEO L, Cob % BIN eS Neuen Cored ‘edna Ae NOKD, wes: Reedy Wes

 

 

 

 

Vi anlighted, Le (edna pesty atoms CS3erm MY “lene Qerearegh S41, Ce
 

 

- &. Seg. Sealine

Lin soda a cus wEnlina

1 enn ne oO more. Sch
| Gomsloe Qeesigly eat) 4 = NO cee

Tk Me SRS Sy eats
a de ek Whew So steal
do \ he. ARO. csc ei nw

dre Soohdie oak Tall wm Ake eke aL eS O

    

Case 1:18-cv-10836-PGG Document 147 Filed 02/07/20 Page 25 of 37

TST ADDO. YA we task ray aE ke presenti or cher(e, Conselan . J

Yo ne URSEAIME

‘pos Too hellees “SNS Leo

 
    

 

 

RUAN

   

sls: saeco ae a
aiA\\ Cod Qed ou WS

  
 
 
  
  
 

  

 

 

Nadel | a. os \eclone \necuuse lhe cork ‘ge « OMY DUO Ys soBeell as) OIE

   

decd Dacor

ht oMex

 

4 ee Bee \ saesinh paced, Wi ote Ne weer Sere ; a re ay SSA eet =
a M ae wd KC rademeree Soe saom

oa aoe Nano Yee SO
TT resented Vee.
| Sd. Mioreose:
fe Poet Dio’ Qc
_ R RAN Else ING (ECOCIS Crd VL _
_ * r (@. ~ ec kos seotc Cael Vena oO! Ivcomeble Co weekive cco ye ange
ut DL Bellegn Fert Malis fee yest ska Lonoteo Sak Ms ¥% cons j ‘Odea On _
| colmbepayer TBO Bee sieghog OWicack |
Loacty Wis miXione tad wes open a ler! Grok Re CALCOUCCS Nad hs eho
(Geveare Df gee Le poten Nees Fon DS Beed\ ee noe ees a

- se paclndo.

aan

7 coined Coywnis s (OA ox. yeu x
. Regine We ote’ tasditidad XDinder \ha ony ther NW A.

Mens Ma Sepuretion & or

 

spe VS eee: “ee eg Ata ») ‘Naw: he

cesta ne Sears
leon orc loot atk “U) 1 a04 ly. Owe | Ae

   

Sly VAOW 4 ae —_ oe

0. Ae eBay oben: ALP
: \ snes a heeeringa 2

sconeria ORce -_
4. Coury AT Oo

\a\w EKO. Rest au Nedra Kerener ~o St

    

     

 

   

tes canny

Man ons Suetel Wis \atentdacl Vile coon. oO
lak mare Wel: 4 “bs pec ae | WHO. Broder on) enoelm S
4 Onis. ye recite We PKS | Noch. Codreh _

    

 

~ Yor DID Beas, ocd Wee lees oes

 
Case 1:18-cv-10836-PGG Document 147 Filed 02/07/20 Page 26 of 37

|
}
|
we obo Ae | NSH pebume bm. we SSO on) Vad Yee
Neve: ralnd eae em tobe ma, LAT presente Oy Schacteyy
lt Re ee. OA! G 5 Ne Cs M NO Mewes, whale d ee neve be. MU oe
ay ve ones. . Govlou wes. ne ner signe hag Ak
_. Vhecet ms OO ne msi 2OAYR de Wet 2A. den Do Reed Ney Ose spike cide
_ Peskiolo= Wei shea oly Wo ts all, Ms Claesy 2. oral Val P Macey. mater. ao _
4 eae oN. an Sho, OW er ie + Con VWeuer Noni pe. atl} ae
— 1 rater, ah Wer S Cuma Shonen, awdhers, MV Fee de i
dabne-penapeg >. Z
| _ wh Ae po’ Se. ok wo. x WA av M. an sii SSP represeddives
. NB. - ‘nun ondher Oe Nw K nodc omen MG yh enw rece Bees OT
BOS Sxoapdion We ADO YY ne hewn, waipie
kis Coo | pees uae TR

fap ony bP € Sisk asc be)
_ = s Sepa ae ' Fe as eh

  

 

. Waa

 

   

 

 

 
 

 

 

 

 

 

 
 
  

 

 

  
   

 

, Faia ie wh wal \\ tke ich cqporesfe _

en se, LS onauwere hee ws ey a
| regres slg Re nh \_ Po “ ramelteby jMewedin

Soh awe Te pe

\ Ne Xe. wes st

6 Beas abe Neca

 
 
    
   

 

 

 

 

 
Case 1:18-cv-10836-PGG Document 147 Filed 02/07/20 Page 27 of 37

lan oo wot Vena \\we aw CS3i a Nyman eso PA Nan-reqional 2 ees) 4
_. ; Np en \o.2 ce we TON Verve, \\Wies ane wom <pemstts hue aeen Chasen |
ae | MM out out) fue, At mnerelning (TES » ethers 3, Val Se ORL 3S ats. __

ea wcmtvAne SF lek Seok oth doe

: \>. oO SCOMEANA,
iva “Ve Loto. algae cane WN eT and No call, GA, nies 323 Or parses _

auckaces Oo Ce ee
a ose SA, LL cee Whe Mo Veg Naw. ma dean om paronenrho CoS Lal Go
Ve Sled che ay at She ustinlinens a Me deny 3th
— Nace report Some ace 5 BAS. ake We suposed Vac ten® r PRA hon
an dT ow gotten: hawles, ow) Vee SUC ve\leace Nee
ed Sowa, Wrdemu eccesar cues 6. ues aN Ma DL, Cah 8 NA-HD LolSeo. —_
eS AC G- AOS De omnd SN resjoade ts ik oralcea Ferde A Decowlberlobhy Yoh,
teks Nndeissce: Nye tndidestrep orkie! res be \ ust Wah Sie, CO hows. gest
ae Pein Svea oc Cay \ouc ULAKIOW +

TSA No el nel Teall nck prsclcthe shes.

 

 

  
 
 

   

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

  

 

  

 

 

 

 

 

 

 

3. Vvoicah lk AN, . ADS ne) A.CORA aM writen este
a CanseaeOrey NN Dede Degen vs “4 Ad unis Xe quale
ee nc parse Cop) \eS wo ag C, Cole it dem Ven \% USA. S SON; DOL.
Goce 88 AC NS \R SUA ASDA): 3, Lz A) AR SUAS ) LoS oe
valene, ANETU.S Dak LETS GTR) Ne CAGES CUP. Sa El,

  

 

 

 

 

[Faces hy NEY ab W Nicos val ony SLEDS KET Clb Cn A886)

cas CA  emebine ot. We ok} gon \on 7 ory. \e ee Deca see Balt.

“VR nie Srkaha TE snil Betts S La We FBrdenked <q rants Sbe. we
Awe bene repock ba) (peer rumboecns pach Sygate
_ ci Oe: spo) ww. Wee. Syed a ert ion vy rea eleanor

vo Counsdloe cs “sy SLA reserves. | Ais, Reeey ahves ses, naw\ hee
_ Vas clorie~peregenla 3 7) Adve Wbeaeede har See . vgn Seal ne ba ewes. \ecce JW AR

° Cound een sn choe Sdn pagers ware ae nw orathyr

ASAB | les ar AAO Copy, Vere? OC
Sy aha Name keke Ad (ak hw SW Owe Rey Onsrtes

   
 

 

 

 

 

 

 

 

 
 

a Con} ee UCN

| pangs Ls servo ball or exddence »

iseesty wal Mae

Case 1:18-cv-10836-PGG Document 147 Filed 02/07/20 Page 28 of 37 |

ks “haw Th newormarenterah We So ony Intemscdd hersel Pes ima, sidBiep: pe | |

 

SS. a repliths Wu Tagua chs oN de. aq wreeli,” Wt jek o S werttar= |

 

Lage Sg A

 
 

Sb. She: a Wa nksheqvesse Wed 4 TINY went \uurny Sais one chore a
a 3, Weeder &, nme WES ONE orks cJdessees Mu Senet: Cy

 

 

  

7 : Cot * Semon. Ng Wes, \ne. Wd. oer sab VAG yo repR J elsa lar scaserae -

~ OM PETIA S | Ve Reed rime ‘wpe Sealiby Yo incanrepergeg— —
a
NS. we ecben= ap an eee LSTCD 2. “csid) WN. & seta Usenet.
ty ow ae : be ented Ye. pe: orks _ ee
= be XL Hore 7 econ CASUATS.. LO. Lacs cae XP. We Ado a

WO. Sey dasimile: osteo ck patsy a slebdes .

_ Cw A Cel veeabad wos not geeseat: TS} had a

 

   

 
 

 

| | coll Span: \ Mou Foon the | Cor) Uber, ybovtthdcT wld able elle be cathe —

 

 

Piola os) Baal Nchescme Dey 2 Shatire mote ~

pecdiwe ree 0 swrasts Ue ecuecdtans ee.

bok. Ant vente secs ghv. Wes | \ecunnas $
Sy NG stows MWe & ci hae " MOA BUT.

  

 

| Be AD WO, us
As ee

Concise oy Cu ale be Me. Jago lag tino sans NOOe Oo

 

 

bS, AX ng gait SA aly. oescate he potuiel.¢ € a Spey: coreQue nos pCa

 

 

 

 

| Me cheney CS. ae Wk. TAA ry Ne. Jo. db lo hem G, _

Lo. SEC WO_ I vole Jib Re explo ts Wem. uence. We precedes: Tac TNe

 

 

  

 

 

Ay CSS she sho) ‘nage canes t C Waban 1 dem ?. eee

 

 

- | Baa enue

3» PEO. co A eke. are, OA? Wd tates S Seka of 2 A!

 

: ISS -spke Ys MA Wn an’ $3.05 few ss Sain ‘hen y..

‘Me. New Gant & Xa whe nary LOWS Vy she, eNO. neato. —
Ng \r a Arnis, § P68, gale Te Exile o LAM

 

 

 

 

ree Frente tromBipu ay She bedaond Ye AOS Bela
ine gor bes She | VAN. pot Y sack Nelle INS SIN? i ws Ina in (Pam veut.

 

mew BT. Bussey YE eye COMA c\ecser on) veers ne c Sreys Ne ASSO), Wo a
Case 1:18-cv-10836-PGG Document 147 Filed 02/07/20 Page 29 of 37

NOU whole mainte ner SO UWS suclly, Yash, =) ahs. wer hw Cal axl, © oN! seh —
hee sebomindd Mig opttona oF Hehe bebe socks
| Se ng supgesad SRA ghincea Weesing Aegon. ken Me Koo SDP op

   

 

 

bt Led a Nre Mowe YET ha yyy Sect on) ee
_ Wee  \asullicienengice . x Veo Weecia CA Me Wwe is Vy Aes \\ek by te Packie a
tt Jo. Xn oedum ts hue so Bok Wor wh. separ a_uviller se {on _.
a ma shel eg Ap Secure. ~ ange Me. onticlened Fron iy, olunes 83 ¢ < SMe .
eh \ncr Rea COCO! vba eSaan © oto) mM \ Exkbk Sy cS well og Yh hee. Pees
et we ew surnluce S =. shea Qs gas Tels wa nk ‘diam EKSEST Vs etl, cst
ce Gon, YO. clea wei (aor > We Mo \  heecra abe

ih Seqyre a en ace’

: “Ae Mas shhh Pep rather secon 19 Wor xe presale - “WnoseHhngs. SNe
8 Va - Qyreh ong ounaleps) OT f senda a _— _
ee eee Sek The only Comietrahe mney’ Veo Weceins URS tthe

oR Tae remy ni stalls bse
te 5; \ Oak ws rhe Teel dekwesnt her oo _ |
13. Canis Werle: SastdP hy wewlelve ak F PEC Yenett Sigh -
__ te ne jamale. presen th lees Se thse g $3 “Ne tn Sechege) a sao.” _OrAcac
| ene, sn Near Joes exo Abd Bxlailse Af Ao Open,

_ see WE 7 Ne Rachioncl aque once{ to. pant _
ie Mn jwurdtan app syne SBeeor i Wes. 's requis Bacarra oe _
‘sinlenerndkion” T world) e gersarhons Sin popes, «Deine, hsesuys
skunedh, MGA Neat! A Wnts Al oeas Jum ac ce Coelbebings wane
wna be TS. ‘om N Comphasts YS. , \\e: releventrinstove Mens eaghiet peguve. WO
Anon N canscltdiony 3 yes eone ky: AW, otwickreeis tne gah N oa) Gactho-4 om _
ee. Oren the. rsolls. Ske. fegerrende’ WA@ESin jle shock Ape pee S
ft WS. Sites iy MA werknzery sesh. shel Tee Wes sean . Aecserr GAY
ARNE Vevorethettn 1M we medes, Yee" & hem. 4, ‘put Se ur loakeed Bron
VLSA3 | ae s Yee Les Neste KONE . Lect —

 

 

   

 

 

yi eyes Qcyt

 

 

 
 
  

 

 

 

    

         

 

  

 

 

   
 
 
 

 

 

 
   

  
 

io

 

 

    
ee eS ONS ROT ATCT

 

 

Case 1:18-cv-10836-PGG Document 147 Filed 02/07/20 Page 30 of 37

A Ate relew ay Sehes 4 \geatas YNZ uncale \o PeQeme ee: a worn, alclemedc ol cise Ty

 

 

| peas S | Wins babe cocssshinae 3 \Hhels ¥

. : i ange (mt Nem So ee “|

 

Teal A Me ASO 4p reser ne ye Comers ond) OR. Seahug. huthe
cheno Awuss cw) ‘othenhge psn) \eapposites
16, OW Re Aad oS Ves anes fea \ Diane's ve nshube

    

 

 

TIN See Vee SOW nghian Wer \acun eens) Sexe lau (Xs sen. a
Cea eee eee cones eel sielene he eke

ne al ose then ays sind 2 Or parhoos mM Some shreage WA a vate

‘ .

   

- | oie wn wcrning doau as wheel Gey V frvnithes, I Snare i Saye No
wie | \in ama\ Ast hey ‘SA ye pockade

(\
She can OAS) decom, Ot senator CNA QUNCET

 

 

a NBcradiby, ont wel Sap 4 HHO Reedlee L.

 

sy Ts hw¥ \ni > Se cea een wr be: unk 5 .

 

 

  

 

Tegel elie nny DE Goh nce en SAGAS —

ok \ , AY elu
_ sds
| Seman, col, ches mnsolcierrns norice on) rok enticch re nc

 

\ ELS Jsebvetleageaey’ enone \o reoadee’) May

Ne seperewad

 

Neoke Se shchvle, Apulkwwers. ch cor Anak Wd. sah wy ‘opal onlin, eaiues = 7

 

“hapten
‘\aN\am Wek Sit Wes repucled We SD

 

“4D, TheNvan, Web We inc Vere ackyy Wes rebdichory Ca cn) Mi Melatrore,
N Ato ery aly saw ble sa whienss © ae
LOSS dain. TA wes \nae_ + relate ee Ce

  
 

—hedle 2

«A Ve, MO’ WO AQNT ec rw Eee Jolene Becothbereboss, E exwbit AA ir ca
shen %). ‘Decouse 4 Vere (ere Wo. Wetberebioas on oad wh wad) we oale| leet SES
Thea cre Gs conspankoss We Burs: ww Yetre make ?, :

Sie Aye arrester MO ST) Kw wok, a\ehemast Deceow. \elneu _ .

    

 

 

 

Yhekly ov GAS \nie. Canosa Sika moossie-
— S-Ni Aho. pouyresieys g “Cs Crating 2 alge Soy leh he Sn

 

 

 

he Whe hegananced Nee Senchions {She coninal thes wl ONE ds). ~

‘ . sh) curd the nde P less a rey 2 \Ye reals hentia sere dey59 yer a

 

 

 

al in, Goad ye $$, 0) S Neale es ng decison rsa Re at es pn

“ Npclenes “pclae Sve. cus) 8 CeSe -

 
| Case 1:18-cv-10836-PGG Document 147 Filed 02/07/20 Page 31 of 37

a _ 84, “TAA eer ne \\eis Noe am \okeme - ostoS. eth: — ay ‘et sounse\ Sar
ay \ aw Ns oN \el\ Tie Cock rd TE wes. wo Langa, hedge Syed ns Vhe
_ onl Nome. ‘Sheen's teh ever bell We Cock: Wer \peon Sun) a ally e :
a __Lextacting, ) whe evn lay SSeS | i. wh he an AAG ALE VAKSNY sh ye ha Bloctee ow
s\n v ie Cov bp Con yes wulnbene-Coun seh wn aise :
; ee “Vas do “elenes ges Mw O J reckcoppesl ae did pa neve a hing Se
- | pete \be wack Foch Sue cay de ee a x Ts \pean Usind 3 Aeckvonie nei ON
a nalesacil COMM raltoas— hyd Se bs communi le Ne  cAhornense 1! J Nu i
_ “slide. Beenden Se: 0g’ Kase. <} yd Wes | cusdling wa cs ponse-soben Vex la orouslh
Vee Site
ar Gs Sy och ote Nae rm) ABs TEATS 3 minum’ 5 awe Shy) Wr, _
_ | Leecuserc ww We unis dn sy \elli ROACE. aw Cast Cg wah, q Rave Rw, Yhogh A
ot wwe mngeleymon Tes, OX ch ) Ye let wre otro be SAO e e ale Nhe ss v Lay
aX ess \S Ved vee SURAT | Were weddag relay Conk cmaion Lae Caums.e\ Me
| RE ats Wek \ re col CSS wee Cari Wabens Mm motion Verena phe A shaw

, CCOS2 \S. moss Ve, WLS Vo Muwsrossessymene 2AAT a) i mocuser doin shedelt \vreatened)>

ee i. _ _¥). Bae mx, cada | \S. nak. Wook he cebelichton. Cont AVES 5. clledemone. ® vec,
Ae na nelaee Th elou\\ tS ton nw e dui rekdlichon y) Hm dekion \ ond Laercion
. usberte gq Ave Nels hs we who cre beg, CEN \ Ad WiniVele et VA Vhe VMmizes_
_ mle wh mw Ts. ane ot Ber Yeicks wble back, Ms e excetty ved Sains

= \seoarters 50 wy vila: Ve tah wes Cove ang ost,
H&E. Labisel He bras Nbontal Beall The Corea Noam

ai. TA VS2. rw \eakshong 3 — mars Tats Maloy, ow. athe WY AAs. sn other cose se LL

Aas ine nek VANON Yet wel algconees Ths S lea wees in C OOM CAS {oh bestest
cans lente— We posi be pide § soins by,
on Swe wmort. & a Bote. Garctehews mye nw

  

 

 

   
 

 
 

 

8 Ms ae wets nla du a C ve
a SeSinke aks! Casal eel

ange? at oN

 

ae a \y Rees uadorbhe lous SW AS ubes eke
sa Me Aarscg Seteee ake son Sunde, Dee m end)

 

 

 

 

 

 

 

 
v > CMOS peer V- 108 S6- PGG Document 147 Filed 02/07} T. Rage 82 ofS”
From Meio S, Ces, no AD IA04) OO
De de: \ unk: Ay Decenber Ye in
‘Scjet Presevelo dpe ar dtnce On joist sedi LOA ctherlass Secimpen) Ma Wey. ation
i Mons \ ait \ eo _
_ _ “Es vi e well, 4, ’ 5 \ Se a
a oma teves Tae PATSeVaon 2 gobstsoa \whion OY OTRUT s othe _
—_ Shan Nat, ah 2 ae o \unce exe MW edcarticace. oN \ Flext Qureces Rie _
pda t C aor ve vestsudh ot sonsetton
co a = Ie Seconda rdOvy dor cate eg AYO dA, K, AAs Ci P. A Ny ) river.
ee Hyst aa Ny pesca vleraclvonsnchueea un OD OC WANE. Wy uals yo mabler nen
i Fale “Deccan Ot, Bon Conineden “NOOR M—A43S3 PbO FCT Verne beate.
awh. orm te tu mie Linden lia Ss ies: b wagon Bake tA erecon \Wedlende Ve ane alee
Try aa oc\s ote AB. Low Lowers OC Call O80 Ae OT casts Awenkay 2 ae aherF@o Pe
AdSense \ederutraclat Laz hor’ CAM, ABD \ecbioat vat Woke Weis! elo _
dw: Seychn) i d\n: Wsteke Ua ‘ive Vader wer loaubeannte the FOR Tire hele
Oko Sh) Cu wD) Ae recar is Sunde Se: saabeceggl stb Represerbclvey ok
«SMG? Dacadper AS YUL opp 30 Dell) FC Vere ale HOUSING oy
Wo mooning: wen reaire hon) C v. Ss! Merve speckiclle gindedling 0. Vevey clean
Aw Jashecold, wot ee o stele esobbie ac innabe Cakes)

Tiwrbs conta 5 sno Ne perl oe Parlucy omer Nelows HWE V ces Sides

__ pusseedha’ < ar C, : And — MALY, chaove eu ce: % releverthay onde Nvatatl dey

NC egrven nb sobre! naloatoe \parers Ve Venere U. Skt ‘Hog SNe Seon

Ds wre Nes ford aie Sy vbucoile, cols NRA OK &Q) TMhelhmndle US.
Drbridklordethe DabeibaeCloatas (Rrowavs mS, Rune of Ros. ) As May OX714 8),

oils Resiio’ ol Sad Sasthen m Yrdede in cs Galle Loman.

AU (OQ. nudge. Wave. organ 4 disa ne Ct Sb y RASU cote.

—= | oul She rato crdece,Nerglecseilelior meiner Aro freee 0.

\ We ahs.
by Mole
~ MeMinS. behest), prose

  
 

 

 

 

 

 

 

ie

  
 

 

 

 

 

 

 

    

 

 

 

 
Cace 1:128-7rv-10226 PCG Dacumae nt td Zorn mech DQ ALQZLDG peer Na fe een Qua hielo
Vy (AV Cnt Seem
Fine Phin S, Gall) CReg, Hors 109) 404
Ne Sehurdke, Neceneo 14%) , oo4 a
Go Sele Phore Muvatsor oe C\ os OW ) Soule (deel o> Mus ex L <

Slob hing CAU Unit Vern, |

Threlieveleubon ndrsurethel-re plow wudser Yor Me US Dated
Card Tce Gotten Daberd Me Yode CSED Read ky Mou ore,
N.%, A000) Poh ses ays torteds. Tse, may P
\ ese aah, \rove nuanbers -ceeol\ Vb: Om aory « |
Meee EN Demag age TRUTHS cor then
Sovvarre \sdvibup er vnedfond bare Ve Roper bo SOL be TROLPACS ‘

Pra
SGA

312-805-0136
Qed \W) QAI AIAB

ees

MechnS -

— Rae A SA-

 

 
g

E

%
é

| Case 1:18-cv-10836-PGG Document 147 Filed 02/07/20 Page 34 of 37
i om

/

|

cK

ae

 

Vos CMU Usk vee

CASAS CR Neo.t AXVRAOY

 

 

Toon’ Mackin S

 

 

 

 

 

 

 

 

 

 

- _ Dele edes! | Deceu Db @ ASM, QA ~

— GAokhions Ue C20) -

U\nope Vol ay Cre. well. . : _
“Vw ag Vecpaviding he. one twinber Sue Ye Clerk's Otc Foc the US
im MrkCeret iy Nii York ieee AAD ~605 - 0 \Z Ge ,

_ Towed Ve to mekeesacial call bo Hrebnumeras som os positle.

 

Tek numb ew Shes woh chee oppece ‘A pay VROLENCS op rcv contuels, Con
Kap secs borin ne Heo r paste a oe BYS bs Nik Yenc’

ah eS clreell, copaares Wn ROLE NCS j Mod Teplesse tale otal tp then under
cS a montis sac onl ab Vhe neetpredieal Juncluce cl sing noritel buses

\houes 4

 

 

 

 

The,
Olext.

 

Mechs. Galea

 

 

 

 

 

 

 

 

 

 

 

__ Kuyo AS A—

 
Case 1:18-cv-10836-PGG Document 147 Filed 02/07/20 Page 35 of 37

Fexitbi S

ays 1 Comselo.c . Ore
From? Meni S, Cates. Rey, Moe ARASI- Noy)

 

  
  

 

 

Deke WoesSeuy Decomlaer 17 Mi, PAG
_ Sarpy’ Tncid A Repart VBBK OFA

 

| Chobe mS Counselor Occ)
_ Lee YD) CPLA well on Y Y Mw has \- Leta “ye te popee(eD-

sacle re DO Weceina. pCCAY os Glee secre. Bliouma ee et
wae an \\ye. hese einnele, repuess dS rity, December Wn WI
Caper, NMAKUS LS SCQAL);
« copay We OL, Cok 8 AG-AYDS 4
rors SD. Code § AR-HIAS |
Breage EOC REASON
7 Prenps, SEDC Cook $ ASUS)’
Nesp de hamavelone, ANETUS.Dk- exes 16727, He 84
CALS Ch. is ¥ EN Febcueny MAM ASSETS |
* Beespu WAL ans ve Lone BSA FAYSCT (Wade Aa88)5 ow

     

 

 

 

  

 

 

 

 

+ Mn inbicncdive ond emdible ccbicle on bongmoem Stckubes.

 

Ma, Lenupe g os gles akg ivan poor > Wwe DUD \Necets as a rethero wend yal a

CoN seat hs evrdtance?

 

“Vhewks |
react | _
Meck S Gales TN

 

 

 

 

 

 

— . — Fe a A SA
TEV Case 1:18-cv-10836-PGG Document 147 Filed 02/07/20 Page 36 of 37

 

 

7
BP-AZ06 , DUTIES OF STAFF REPRESENTATIVE CDERM
AUG 11 .
U.S. DEPARTMENT OF JUSTICE : PEDERAL BUREAU OF PRISONS
FCO Terre Haute, IN
. Institution
TO? All StafE Representatives

FROM: Complex Warden

There may be questions as to just which part an employee takes when that employee serves
as staff representative For an inmate wha appears before the DHQ. Generally, your role
is toa help the inmate presenk the best defense possible te the charged violations. The
Warden, the DHO, the reporting officer, investigating officer, a witness to the incident,
and UDC members involved in the case may not ack as staff representative. If, during
your representation, you encounter difficulties which you believe will prevent you from
Functioning properly, you should notify the DHO of this, and he/she will excuse you if
there is a gopd reason to do ga.

{i} You are to assist the inmare in presenting whakever information the inmate wants to
present and in preparing a defense. This will require, in every Case, consultations with
the inmate, and familiarity with the Inmate Disciplina Program Statement -

f

(2) You ate to speak to withasses who might furnish evidence on behalf of the inmate,
if the inmate inditares therm are such witnesses whom the inmate wishes to have called.
You may question witnesses requested by the inmate who are called before the DHO.

{By You should become familiar with all reports retative to the charge against the
Gpmake. Confidential or sectirity information must of course be protected and may not be
shared with any other person, including inmates, staff, visitors, attorneys, etc. Any
xaquest for confidential information shovld be direcned ta the DAO.

t4} You showid present any evidence fayorable to the inmate's defense.

{a} You shauld present information which may assist the RHQ and which may @btain a
lesser sanction for the inmate. TE you believe you need additional time to pursue any of
the functions, you may request a delay in the hearing from the DAO, but ordinarily only
after yon have the ecencurrened of the inmaté fo da this. ,

4} You are ta help an ‘inmare understand the charges and the petential consequences.

(7) You shopid be familiar with procedures at the hearing, explain Lhem to the inmate
in advance, and, if necessary during the hearing, assist the inmste in understanding -
procedural points.

(8) You should not be present during deliberations by the BHO. An exception would be
where you have read confidential information, and want to discuss that with the DHO
outside the inmate's presence. In that case, you will have fo explain to the inmate, in
general, terms, what you are doing, and you should leave the room as goon as that function
1s over. :

(9) If the inmate asks you to assist in writing an administrative appeal Erom the DHO
aotion, you should assist the inmate in doing so.

I have read the "Duties of Staff Reprysenzative" and lagree) {do nok agree} to 5 a as
etaif representative for inmate Ies iol , “eg. mo. lal n> rh ]

in the inmate's appearance before the DHO. TI do / da not agree for rhe £ollowing reason

 

Printed Name/Signature of Employee: Rate:

TRH 3a gO Jy ‘4

Becard Copy — OHO.
iShis fem may be ceplicatert via WPt Replaces Bb-306(58{ of JAN 88

 
 
